Citation Nr: 0119542	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-24 162A	)	DATE
	)
	)


THE ISSUE

Whether an August 2000 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Moving Party Represented by:  Horatio A. Villarete


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty as a New Philippine Scout from 
July 1946 to March 1949.

In a November 1998 decision the Board found that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death, and remanded the case to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  Following additional 
development, in the August 2000 decision the Board 
adjudicated the claim on a de novo basis and denied 
entitlement to service connection for the cause of the 
veteran's death.  The moving party, who is the veteran's 
surviving spouse, has petitioned the Board to revise that 
decision on the basis that it was clearly and unmistakably 
erroneous.


FINDINGS OF FACT

1.  In the August 2000 decision the Board denied entitlement 
to service connection for the cause of the veteran's death, 
and that decision became final in the absence of an appeal.

2.  A review of the evidence of record in August 2000, in the 
context of the relevant law then in effect, does not compel 
the conclusion that the correct facts were not before the 
Board, or that the statutory and regulatory provisions were 
incorrectly applied.



CONCLUSION OF LAW

The August 2000 Board decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 7111 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.374, 20.1403, 
20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that his 
complaint of a night-time cough in October 1948 was diagnosed 
as mild bronchitis, and that he was treated for 
gastroenteritis in November 1948.  During December 1948 he 
developed a severe bitemporal headache, weakness, a cough, 
and sore throat while on board ship en route to Okinawa.  He 
was hospitalized for what was believed to be malaria, but 
diagnostic testing failed to confirm that diagnosis.  He was 
discharged from the hospital after approximately one week 
with an assessment of an undiagnosed illness manifested by 
transient headache and fever of unknown etiology.  On 
separation from service in March 1949 his respiratory system, 
including an X- ray study of the chest, was normal.

He initially claimed entitlement to compensation benefits for 
pulmonary tuberculosis in September 1959.  In his December 
1959 application he reported having developed blood streaks 
for the first time in 1950; that he initially sought 
treatment at the Quezon Institute in 1953, at which time he 
was found to have pulmonary tuberculosis; and that he had 
been hospitalized at the Quezon Institute since July 1959 for 
the treatment of tuberculosis.  He also reported having been 
treated for a severe headache in December 1948.  In response 
to the question pertaining to any treatment that he had 
received since his separation from service, he stated that he 
had been treated by Lorenzo A. Yuson, M.D., from 1950 to 
1952; by Dr. Batad of the Quezon Institute in 1953; and by 
Pasquin Guillermo, M.D., and Augorio Pantaleon, M.D., from 
1954 to 1959.  He identified no other treatment.

In support of his claim he submitted a December 1959 
affidavit from Dr. Yuson, who stated that he had treated the 
veteran for pulmonary tuberculosis from December 1950 to 
early 1953.  The RO requested the treatment records from all 
of the medical sources shown on his application, including 
the details regarding the diagnosis and any supporting 
clinical records, laboratory results, and X-ray studies.  The 
RO also obtained from the service department the radiograph 
of the chest taken on the veteran's separation from service, 
and had the radiograph examined by a VA physician.  The VA 
physician determined that the X-ray revealed no evidence of 
pulmonary tuberculosis.

Dr. Yuson responded to the request for records in January 
1960 by providing more detailed information regarding the 
veteran's symptoms and treatment, but stated that the 
information was based on memory.  In a February 1960 report 
the Quezon Institute indicated that no record of the veteran 
having been treated during 1950 was available, to which the 
veteran responded that he had not been hospitalized at that 
facility until 1953.  He also reported that any records from 
Dr. Batad or Dr. Guillermo were no longer available.

The veteran also submitted affidavits from three individuals 
in January 1960 who attested to having known him following 
service, and that they observed him spitting up blood in 
November 1950 and being sick in 1949 and 1952.

In response to an additional request for treatment records, 
in February 1960 Dr. Yuson forwarded the reports of X-ray 
studies conducted by the Quezon Institute.  A March 1953 
study revealed a slight widening of the mediastinal shadow in 
the inner third of the right hemithorax, calcific deposits in 
the hilum, and a negative left hemithorax.  Another X-ray 
study report, dated in June 1953, showed productive foci at 
the second interspace in the right hemithorax and that the 
left hemithorax was essentially negative.  Neither X-ray 
report showed that the veteran had pulmonary tuberculosis.

Based on the evidence shown above, in a March 1960 rating 
decision the RO denied entitlement to service connection for 
pulmonary tuberculosis.

In a report received in March 1960, Dr. Pantaleon stated that 
he had treated the veteran for pulmonary tuberculosis from 
September 1956 to August 1959.  He also provided detailed 
information regarding the veteran's symptoms and treatment 
during that time.  All of the information was based on 
memory, however, in that he also stated that all of the 
records of the municipal dispensary had been destroyed by a 
typhoon.

In March 1964 the moving party submitted reports from Beatriz 
I. Pelonio, M.D., Antonio P. Sibolo, M.D., and Teresita M. 
Templonuevo, M.D., in which they stated that the veteran had 
been hospitalized at the Naga Medical Center in August 1963 
due to pulmonary tuberculosis.  In support of her claim for 
Dependency and Indemnity Compensation benefits she also 
submitted a copy of the death certificate showing that he 
died in August 1993 due to advanced pulmonary tuberculosis 
with heart failure and bronchopneumonia.

In a November 1964 rating decision the RO initially denied 
entitlement to service connection for the cause of the 
veteran's death on the basis that pulmonary tuberculosis, 
which caused his death, had not become manifest during 
service or the three-year presumptive period following his 
separation from service. The moving party again claimed 
entitlement to compensation benefits on multiple occasions, 
which the RO denied on the basis that new and material 
evidence had not been submitted.

In September 1987 she submitted two nearly identical 
affidavits in which the affiants stated that they had served 
with the veteran in the Philippine Scouts and that they knew 
he had been hospitalized with coughing and fever during 
service, which was the cause of his ultimate death due to 
pulmonary illness.

In conjunction with a September 1990 request to reopen the 
previously denied claim she provided a report from Domingo S. 
Tuanqui, M.D., which was dated in April 1983.  Dr. Tuanqui 
stated that the veteran had been his patient intermittently 
from June 1949 until August 1963.  He provided a list of 
rather vague complaints and stated that his impression or 
diagnosis was moderately advanced pulmonary tuberculosis.  He 
did not provide any diagnostic tests or X-ray findings in 
support of that diagnosis.

The moving party also submitted a January 1991 statement from 
Joaquin Perez, M.D., in which Dr. Perez stated that he had 
treated the veteran for moderately advanced pulmonary 
tuberculosis from 1950 until 1963.  He did not provide any 
additional information, clinical records, reports of 
diagnostic testing, or X-ray studies.  Also received in 
January 1991 was a certification that the veteran had been 
hospitalized for treatment of his tuberculosis in August 
1963.

A November 1991 report from the Philippine Tuberculosis 
Society, Albay Tuberculosis Pavilion, indicates that an X-ray 
study in December 1962 showed far advanced infiltration of 
the right hemithorax and moderately advanced infiltration of 
the left hemithorax.

In February 1992 the moving party presented admission records 
and a letter from the Quezon Institute indicating that the 
veteran had been hospitalized from July 1959 to March 1960 
for pulmonary tuberculosis.  

She submitted affidavits from three individuals in July 1996, 
one of which was dated in January 1991, in which the 
individuals attested to having served in the Philippine 
Scouts with the veteran, that the veteran had been 
hospitalized during service for pulmonary tuberculosis, and 
that after being treated in service he was transferred to the 
Quezon Institute for further treatment until he died.

In a July 1996 rating decision the RO again determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  The moving party perfected an appeal 
of that decision.

In conjunction with that appeal she presented a February 1998 
report from Onecesimo Bruselas, M.D., in which he stated that 
he had treated the veteran in May 1950 for moderately 
advanced pulmonary tuberculosis, and in August 1951 for far 
advanced pulmonary tuberculosis.  He also stated that the 
actual clinical records could not be provided due to the 
"numerous calamities" that "ravaged the medical archives" 
during his tenure as Municipal Health Officer from 1950 to 
1960.  Nonetheless, attachments to the report included a 
"Radiographic Request and Report" completed in May 1950 
showing "PTB moderately advance X-ray reading;" an undated 
clinical report indicating that the veteran had been 
diagnosed with "PTB far advance" in June 1951; and an 
additional August 1951 "Radiographic Request and Report" 
disclosing "PTB far advance X-ray reading."  Dr. Bruselas 
signed the clinical report and the August 1951 X-ray report.

In February 1998, the moving party presented testimony at a 
hearing before a VA Hearing Officer, at which time she 
contended that the medical statements from Dr. Tuanqui and 
Dr. Bruselas supported her contention that the veteran had 
been diagnosed with tuberculosis within three years of his 
separation from service.  She also indicated, however, that 
their statements were based on memory and that no clinical 
records or other documentary evidence of the diagnosis was 
available.

Following the hearing she submitted an undated medical report 
from Alfred L. Imperial, M.D., in which he reported treating 
the veteran for breathing problems in June 1962 and August 
1963.

In July 1998 the moving party and her daughter presented 
testimony at a hearing before the Board, during which they 
stated that the veteran had always told them that he had 
gotten sick in service and that he believed that illness 
caused the tuberculosis.  She and her daughter, therefore, 
both believed that the veteran's tuberculosis was due to his 
illness in service.  They also acknowledged the absence of 
any diagnostic tests or X-rays establishing the existence of 
the tuberculosis within three years of his separation from 
service.

In the November 1998 decision the Board found that the 
medical report from Dr. Bruselas constituted new and material 
evidence, and reopened the claim for service connection for 
the cause of the veteran's death.  The Board then remanded 
the case to the RO for a de novo adjudication.

Following the Board's remand, the RO undertook additional 
development, including multiple field examinations in order 
to determine the credibility and probative value of the 
medical reports submitted by Drs. Bruselas and Tuanqui.  When 
contacted by the Field Examiner the moving party stated that 
Dr. Tuanqui was deceased, but that she had obtained the 
medical report from him in 1983, prior to his death.  The 
Field Examiner tried to locate the clinic operated by Tuanqui 
in the cities in which the veteran had lived prior to his 
death, but was unable to do so.  The examiner also contacted 
the hospitals in those cities, and none of the hospital 
employees knew of a Dr. Tuanqui.  The hospitals had no 
treatment records prior to 1980 and 1989, respectively.

The Field Examiner interviewed Dr. Bruselas, who claimed to 
have graduated from medical school in 1956, passed the 
medical board in 1957, and started practicing in the area in 
1958.  He stated he had been the municipal health officer 
from 1960 to 1980.  He later presented his diploma, showing 
that he had graduated from Manila Central University in April 
1952, passed the medical boards in 1953, and started 
practicing in the area in 1954.  He also claimed to have 
known and treated the veteran, at which time he found that he 
had pulmonary tuberculosis, far advanced.  He did not, 
however, conduct any laboratory or X-ray studies during his 
treatment of the veteran, but based his diagnosis on clinical 
findings.  He was unable to provide any of the treatment 
records because the records had been destroyed by a typhoon.

The examiner showed him the five documents submitted by the 
moving party in February 1998, and he verified his signature 
on the documents.  He denied, however, having completed the 
documents, and stated that the information they contained had 
been entered by the moving party from his dictation, all of 
which was based on memory.  

In an April 2000 supplemental statement of the case the RO 
denied entitlement to service connection for the cause of the 
veteran's death on a de novo basis.  That document indicates 
that the Professional Regulations Commission had reported 
that Dr. Bruselas had not been certified as a physician until 
October 1953.  The RO determined that all of the evidence 
showing that the veteran had pulmonary tuberculosis prior to 
March 1952 was not probative because the individuals 
providing the evidence were not competent to do so or because 
the diagnosis was not supported by any clinical evidence, 
including X-ray studies or sputum analyses.  The case was 
then returned to the Board.

Laws and Regulations

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F3d. 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c).

The following occurrences cannot constitute clear and 
unmistakable error:  1) a new medical diagnosis that corrects 
an earlier diagnosis considered in a Board decision; 2) VA's 
failure to fulfill the duty to assist; and 3) a disagreement 
as to how the facts were weighed or evaluated.  See Hayre v. 
West, 188 F3d. 1327 (Fed. Cir. 1999); see also Damrel, 6 Vet. 
App. at 242; 38 C.F.R. § 20.1403(d).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to meet these 
requirements shall be dismissed without prejudice.  Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), 
reh'g denied January 2, 2001; 38 C.F.R. § 20.1404(b).

According to the law in effect in August 2000, service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and 
tuberculosis develops to a degree of 10 percent or more 
within three years from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to presumptive service connection for pulmonary 
tuberculosis, evidence of activity on comparative study of X-
ray films showing pulmonary tuberculosis within the three-
year presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
Diagnoses of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation and treatment.  38 C.F.R. 
§ 3.374(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Analysis

The moving party contends that the August 2000 decision was 
clearly and unmistakably erroneous because the Board failed 
to follow the provisions of 38 C.F.R. § 3.374 in giving 
proper credence to the medical reports by Drs. Bruselas and 
Yuson, in that the original treatment records had been 
destroyed by a typhoon.  She claimed, in essence, that had 
the provisions of 38 C.F.R. § 3.374 been properly applied, 
her claim for compensation benefits would have been granted.  
The Board finds that she has set forth the specific error of 
fact and law and shown that, had the regulations been applied 
based on her interpretation, the outcome of the case would 
have been different.  The Board has determined, therefore, 
that she has submitted a valid motion for revision of that 
decision based on clear and unmistakable error.

In denying service connection for the cause of the veteran's 
death the Board found that the evidence showed that the 
veteran died of pulmonary tuberculosis, and that that issue 
was not in question.  The determinant factor, however, was 
whether the tuberculosis was related to an in-service disease 
or injury or had its onset during the three-year presumptive 
period.

The Board determined that there was no medical evidence of 
record indicating that the tuberculosis was incurred in 
service.  Although the veteran was hospitalized while in 
service, as reported by his fellow servicemembers, the 
medical evidence did not indicate that he had tuberculosis at 
that time.  The X-ray study on separating from service did 
not show any evidence of tuberculosis.  When he initially 
claimed entitlement to compensation benefits, he reported 
that the tuberculosis did not become manifest until after he 
separated from service.  The Board found that the lay 
evidence indicating that the tuberculosis had its onset 
during service or the presumptive period, including the 
statements from fellow servicemembers and the hearing 
testimony, was not probative because those individuals were 
not competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board also determined that the medical evidence from Drs. 
Yuson, Tuanqui, Perez, and Bruselas was of limited probative 
value because the evidence was based on memory of treatment 
provided many years before without any supporting clinical 
records; the diagnosis of tuberculosis was not supported by 
any diagnostic or X-ray studies; and whether the treatment 
was actually given was questionable.  The Board found that 
the credibility of the evidence was in doubt, in that during 
his lifetime the veteran had not reported receiving treatment 
from any physician other than Dr. Yuson prior to 1952, when 
it would have been much to his benefit to have done so.  The 
Board also found that the credibility was in doubt because 
Dr. Bruselas, who was the only physician to provide any 
diagnostic studies, had not graduated from college when those 
studies were allegedly completed.  

The Board found that the evidence supporting the moving 
party's contentions was outweighed by the evidence indicating 
that the veteran did not have pulmonary tuberculosis prior to 
March 1952.  That evidence included the veteran's assertions 
that he did not receive treatment from the Quezon Institute 
until 1953; the reports of the X-ray studies in March and 
June 1953, which did not provide any specific findings 
regarding tuberculosis; and the absence of any acceptable 
clinical, X-ray, or laboratory evidence of tuberculosis prior 
to March 1952.

Although the Board noted that the evidence provided by Drs. 
Yuson, Tuanqui, Perez, and Bruselas did not meet the 
requirements of 38 C.F.R. § 3.374 for establishing service 
connection for pulmonary tuberculosis, that was not the sole 
basis for determining that pulmonary tuberculosis had not 
become manifest during the applicable presumptive period.  
The Board found that, given the limited probative value of 
the evidence in support of the moving party's contentions, 
the preponderance of the evidence showed that the onset of 
pulmonary tuberculosis occurred after March 1952.

The Board has determined, based on review of the evidence of 
record in August 2000 and in the context of the law then in 
effect, that the law was properly applied to the facts of the 
case and that the August 2000 Board decision was not clearly 
and unmistakably erroneous.  Although the moving party 
contends that 38 C.F.R. § 3.374 was not properly applied to 
the facts of her case, that regulation provides that a 
diagnoses of pulmonary tuberculosis by a private physician 
will not be accepted unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation and 
treatment.  38 C.F.R. § 3.374(b).  Drs. Yuson, Tuanqui, 
Perez, and Bruselas were not able to provide any clinical, X-
ray, or laboratory studies, nor is there any evidence of 
hospital observation and treatment.  As the Board previously 
found, it is highly questionable as to whether those 
physicians actually treated the veteran.  Thus, it is 
concluded that the Board's decision was in accordance with 
the relevant law and regulations.  In her motion for review 
of the decision based on clear and unmistakable error the 
moving party is asking, in essence, that the provisions of 38 
C.F.R. § 3.374 be set aside, given the facts of her case.  
That the Board cannot do.


ORDER

The motion to revise the August 2000 decision, in which the 
Board denied entitlement to service connection for the cause 
of the veteran's death, is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



